




EXHIBIT 10.7




RESTRICTED STOCK AND CASH INCENTIVE
AGREEMENT - EXECUTIVE OFFICER
 
THIS RESTRICTED STOCK AND CASH INCENTIVE AGREEMENT (the “Agreement”) is made on
this 2nd day of January, 2015 ("Grant Date") between Symmetry Surgical Inc., a
Delaware corporation (the “Company”), and _______________ (“Grantee”).
 
WHEREAS, the Grantee is a senior member of the Company’s executive team, whose
employment and high achievement have the ability to impact the Company’s
performance; and
 
WHEREAS, the grant of shares of restricted stock and cash bonus opportunities
pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”) to the Grantee
under the terms hereof has been approved by the Company’s Compensation Committee
(the “Committee”) and Board of Directors.
 
NOW, THEREFORE, pursuant to the Plan, the Company hereby grants to Grantee a
number of shares of Common Stock, par value $.0001, (“Common Stock”) of the
Company (this grant in whole or in part is collectively referred to herein as
the “Restricted Shares”), and cash payment (“Cash Award”) calculated pursuant to
and subject to the terms and conditions of the Plan and this Agreement.


1)
Definitions. All capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Plan.



2)
Grant of Restricted Shares. Subject to performance, vesting, transferability and
other restriction and limitations contained herein and in Plan, the Company
hereby grants Grantee ____________________ Restricted Shares and opportunity to
earn $ ____________ in Cash.



3)
Performance Criteria.



(a) The Restricted Shares and Cash Award shall be earned, if at all, in three
tranches in accordance with the following table, based on the Company’s revenue
and EBITDA during any trailing twelve month period beginning on or after the
Grant Date and ending on or before the third anniversary of the Grant Date
(collectively the “Performance Criteria”):


Criteria:
Portion of Restricted Shares Earned
Revenue: $____; EBITDA: $______
 
Revenue: $_____; EBITDA: $______
 
Revenue: $_____; EBITDA: $______
 



(b) Should the Performance Criteria not be satisfied, in whole or in part,
and/or should one or more of the Restricted Shares or Cash Award not be earned
by the third anniversary of the Grant Date (per the table above), the Board of
Directors shall project the Company's then-current As-Adjusted Earnings Per
Share on a full pro-forma basis to account for the impact, if any, on
As-Adjusted Earnings Per Share, of any mergers or acquisitions completed by the
Company in the prior twelve month period immediately preceding the third
anniversary of the Grant Date, including the impact of such acquisition in the
review of the prior twelve months as if it were acquired at the beginning of
such period. Should the Board's analysis result in a projected accretion in the
As-Adjusted Earnings Per Share in the prior twelve month period such that it
would have otherwise caused the achievement of any of the foregoing Performance
Criteria, then such additional Restricted Shares and/or Cash Award that would
have been earned for the achievement of some or all of the Performance Criteria
shall be deemed to be earned. For example, if the Company acquires a company six
months prior to the third anniversary of the Grant Date (and as of such time, no
portion of the Restricted




--------------------------------------------------------------------------------




Shares or Cash had previously been earned), and the Board projects the financial
results for the prior twelve months as having included the acquisition for that
entire period of time and finds that those projected results meet two of the
Performance Criteria, then the first two tranches of the Restricted Shares and
Cash Award shall be earned and the third tranche shall be forfeited.
 
(c) In the event of a "qualifying termination" (as defined in the Executive
Benefit Agreement into which you entered with the Company), you will be entitled
to accelerated vesting with respect to the Restricted Stock Grant (including any
Cash Award), as follows:
•
any portion of the Restricted Stock or Cash Award that has not been earned via
satisfying the Performance Metrics shall be earned and vested at the “qualifying
termination" based on a run rate of actual performance through the date of such
termination (as compared to the performance target) and further subject to the
pro rata time you have worked for the company following the grant during the
three (3) year term of the program; for example if termination occurs in the
second year and performance equals 90% of the first criteria, 50% of the second
and 15% of the third, then corresponding amounts of each tranche will be earned
and vested further based on the pro rata time you have worked for the company
following the grant during the three (3) year term of the program, and

•
Any Restricted Stock Award or Cash Award that has been earned and is in its
vesting period will become fully vested.

In the event of a "change in control" (as defined in the Plan and as determined
by the Board of Directors), the entire Award will become fully vested with
respect to both performance (as if the 3-year actual performance achieved the
target level of performance) and time-based vesting purposes.
(d) Except as otherwise specifically provided herein, any portion of the
Restricted Shares or Cash Award not then earned as of the third anniversary of
the Grant Date shall be forfeited to the Company. Any Restricted Shares or Cash
Award that are earned in accordance with this Section 3 will remain subject to a
substantial risk of forfeiture unless or until they become vested in accordance
with Section 5, below.
4)    Restrictions on Transfer of Shares.


(a)    The Restricted Shares and Cash Award may not be sold, assigned,
transferred, conveyed, pledged, exchanged or otherwise encumbered or disposed of
(each, a “Transfer”), by the Grantee, except to the Company, unless and until
they have become nonforfeitable as provided herein. Any purported encumbrance or
disposition in violation of the provisions of this Section 4 shall be void AB
INITIO, and the recipient of any Restricted Shares or Cash Award transferred or
pledged in contravention hereof shall not obtain any rights to or interest in
the Restricted Shares or Cash Award. Notwithstanding the foregoing, Grantee may
not Transfer Restricted Shares which have become nonforfeitable as provided in
Sections 5 and 6 hereof unless and until the Restricted Shares are registered
pursuant to the Securities Act of 1933 (the “Securities Act”), are sold under
Rule 144 promulgated under the Securities Act or unless the Restricted Shares
are not required to be registered under the Securities Act or the Transfer of
the Restricted Shares is not subject to Rule 144.
        
(b)    Any Grantee who is also an Executive Officer of the Company, and who is
included in the Summary Compensation Table of the Company’s Proxy Statement for
the annual meeting of shareholders immediately preceding the Vesting Date,
agrees not to Transfer the Restricted Shares for six (6) months following the
Vesting Date. Any purported Transfer in violation of the provisions of this
Section shall be void AB INITIO, and the recipient of any Restricted Shares
transferred in contravention hereof shall not obtain any rights to or interest
in the Restricted Shares.


(c)    The Restricted Shares, Cash Award, the Plan and this Agreement are not
intended to be, nor shall they be construed as an “incentive plan” or other
similar plan as that term is used or otherwise referenced in any Severance
Agreement and it is not intended that the Restricted Shares be a component (in
whole or in part) of any severance payment or obligation except as specifically
set forth herein.




 




--------------------------------------------------------------------------------




5)    Vesting of Shares.
 
(a)    Subject to Section 6 hereof, and except as provided otherwise herein, the
Restricted Shares shall vest and become nonforfeitable on the third anniversary
of the date on which they were earned in accordance with Section 3, above.


(b)    Notwithstanding the provisions of Section 5(a), any Restricted Shares
which are earned pursuant to the Board’s evaluation under Section 3(b) above
shall vest on the second anniversary of the date on which they were earned in
accordance with Section 3(b) above.


6)    Forfeiture of Shares.


(a)    If the Grantee ceases to be an employee of the Company due to death or
Disability during any period of restriction, any previously earned but
non-vested Restricted Shares shall immediately vest.


(b)    Notwithstanding the provisions of Section 6(a) above, in the event of a
Change in Control, all outstanding Restricted Shares whether earned or unearned
or vested or unvested, shall be deemed to be fully earned and fully vested.


(c)     Notwithstanding the provisions of Section 6(a) above, if the Grantee
ceases to be an employee of the Company as a result of a "qualifying
termination" (as defined in the Executive Benefit Agreement into which Company
entered with Grantee), then Grantee will be entitled to accelerated vesting with
respect to the Restricted Shares and Cash Awards, as follows:


•
any portion of the Restricted Shares or Cash Award that have not been earned via
satisfying the Performance Metrics shall be earned and vested at the “qualifying
termination" based on a run rate of actual performance through the date of such
termination (as compared to the performance target) and further subject to the
pro rata time Grantee worked for the Company following the Grant Date and during
the three (3) year term of the program; for example if termination occurs in the
second year and performance equals 90% of the first criteria, 50% of the second
and 15% of the third, then corresponding amounts of each tranche will be earned
and vested further based on the pro rata time Grantee worked for the Company
following the Grant Date during the three (3) year term of the program, and

•
Any Restricted Stock Award that has been earned and is in its vesting period
will become fully vested.

If the Grantee ceases to be an employee of the Company for any other reason, any
unearned and/or non-vested Restricted Shares and Cash Award shall be forfeited
by the Grantee and the certificate(s) representing the non-vested portion of the
Restricted Shares so forfeited shall be canceled.
 
7)    Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, the Grantee shall have all of the rights of a stockholder with
respect to the Restricted Shares, including the right to vote the Restricted
Shares and receive any dividends that may be paid thereto (to the extent
specifically provided herein), provided, however, that any additional Common
Stock or other securities that the Grantee may become entitled to receive as a
result of his/her ownership of the Restricted Shares pursuant to a stock
dividend, stock split, recapitalization, combination of shares, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company shall be subject to the same risk of forfeiture,
certificate delivery provisions and restrictions on transfer as the Restricted
Shares in respect of which they are issued or transferred and shall become
Restricted Shares for the purposes of this Agreement. Cash dividends declared
shall accumulate unpaid and be subject to the same risk of forfeiture,
certificate delivery provisions and restrictions on transfer as the forfeitable
Restricted Shares as set forth in Sections 4, 5 and 6 until such time as the
Restricted Shares vest. Such dividends are not intended to be subject to IRS
Code Section 409A and are intended to meet the short term deferral rule. Cash
dividends will be paid to Grantee at the date of the Restricted Shares’ vesting
pursuant to Sections 5 and 6.
 
8)    Retention of Stock Certificate(s) by the Company. The
certificate(s) representing the Restricted Shares shall be held in custody by
the Company or in book format by its transfer agent until such shares have
become nonforfeitable in accordance with Sections 5 and 6.




--------------------------------------------------------------------------------




 
9)    Compliance with Laws. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws, provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue or release from restrictions on transfer any Restricted
Shares pursuant to this Agreement if such issuance or release would result in a
violation of any such law.
 
10)     Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with any issuance or vesting
of Restricted Shares and Cash Awards pursuant to this Agreement, the Grantee
shall provide the Company with full and complete payment for any such
obligations or estimated obligations, as calculated by Company in its sole
discretion. The Grantee may elect to satisfy all or any part of any such
withholding obligation by surrendering to the Company a portion of the
Restricted Shares and Cash Awards that become nonforfeitable hereunder, and the
Restricted Shares so surrendered by the Grantee shall be credited against any
such withholding obligation at the average of the Fair Market Value of the
Restricted Shares on the trading day immediately preceding the date they are
tendered to the Company to satisfy any withholding obligations. All withholding
obligations shall be satisfied prior to or on the Vesting Date.


11)    Restrictive Covenants. In consideration for the Restricted Shares, the
Grantee acknowledges the applicability of, and his agreement to be bound by, the
confidentiality, non-solicitation, and noncompetition covenants and other
restrictive covenants set forth in the Grantee’s Executive Benefit Agreement
(and any amendments thereto).
12)    Conformity with Plan. This Agreement and the Restricted Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By executing this Agreement,
Grantee acknowledges and agrees to be bound by all of the terms of this
Agreement and the Plan. The Plan is administered by the Committee, and
determinations and interpretations of the Committee on all matters relating to
the Plan and this Agreement, shall be in compliance with the Plan and shall be
conclusive and binding on the Grantee and the Company.
 
13)    Amendments. The provisions of this Agreement may be amended and waived
only with the prior written consent of the Company, Committee and the Grantee.
 
14)    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Grantee and the successors and assigns
of the Company.
16)    Notices. Any notice to the Company provided for herein shall be in
writing to the attention of the Secretary of the Company at Symmetry Surgical,
Inc., 3034 Owen Drive, Antioch, TN 37013, and any notice to the Grantee shall be
addressed to the Grantee at the address currently on file with the Company.
Except as otherwise provided herein, any written notice shall be deemed to be
duly given if and when hand delivered, or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service, addressed as aforesaid. Any party may
change the address to which notices are to be given hereunder by written notice
to the other party as herein specified, except that notices of changes of
address shall be effective only upon receipt.
17)    Governing Law. The laws of the State of Tennessee, without giving effect
to the principles of conflict of laws thereof, shall govern the interpretation,
performance and enforcement of this Agreement. The parties hereby submit to the
exclusive venue in and jurisdiction of the state or federal courts located in
Davidson County, Tennessee over any dispute related to this Agreement.




 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
  
 
SYMMETRY SURGICAL, INC.
 
 
 
By:
 
 
 
David C. Milne, Chief Administration Officer, General Counsel & Corporate
Secretary
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
Executive’s Signature
 







